The opinion of the court was delivered by
Marshall, J.:
In a petition for a rehearing, the defendant challenges the correctness of a statement made in the opinion found in Burzio v. Railway Co., 102 Kan. 287. That statement is as follows: “It is urged that the findings of the jury-are contradictory to each o^her.” (p. 292.) The defendant contends that this matter was not presented. An examination of the defendant's brief discloses that the contention is correct. This matter was not urged as a ground for reversing the judgment of the trial court. The opinion that has been rendered is modified by striking out all reference to the findings of the jury being contradictory to each other. With this modification the opinion is adhered to.